Citation Nr: 1623581	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to June 1975 and February 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran presented sworn testimony at a hearing before the undersigned in February 2015.  A transcript of that hearing is of record.  

The appeal was remanded by the Board in June 2015.  Regrettably, it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  Records obtained pursuant to the prior remand show that he has been diagnosed with various psychiatric conditions during the appeal period, including PTSD, anxiety and depression.  He reported that his symptoms had their onset in service and have been recurrent since that time.  See February 2014 VA Form 9 (Veteran reported alcohol abuse in service that he believes was a manifestation of stress).  He also reported that he witnessed a friend drown during a training exercise.  See March 2015 VA Mental Health Note.

Remand of this claim is necessary so that additional development can be completed.  Because the Veteran is competent to report the onset of his symptoms during service and the recurrence of those symptoms, sufficient evidence has been presented to provide him with a VA examination.  Layno v. Brown, 6 Vet. App. 465 (1994); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to his claimed stressor, witnessing a friend being killed during training, no development has been accomplished to determine whether this stressor can be verified.  On remand, the Veteran should be asked to provide the necessary information so that the appropriate development can take place in accordance with the procedures outlined in the VA Adjudication Procedure Manual (VBA Manual).  

Regarding service connection for bilateral hearing loss, the Veteran was afforded a VA examination in February 2011 and an addendum opinion was obtained in September 2015.  The Board previously found that the April 2011 VA examiner's negative nexus opinion was inadequate because, as his sole rationale, the examiner explained that the Veteran's hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (service connection for hearing loss disability is not precluded by "normal" hearing at separation).  An addendum opinion was obtained in September 2015.  In this addendum opinion, the VA examiner discussed the results of the various audiometric tests the Veteran underwent during service, noting improvement in test results between the May 1972 pre-induction physical and the August 1974 audiogram, and no significant decrease in hearing between the August 1974 audiogram and the results of the audiometric testing performed in connection with the August 1976 separation examination.  The September 2015 VA examiner did not explain the significance of these findings;  instead, the examiner merely reiterated that the Veteran's hearing was within normal limits at separation, and stated the opinion that his current hearing is less likely as not incurred in service or otherwise related to military noise exposure.  This opinion is inadequate because the significance of the audiometric test results was not explained.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  On remand, a new addendum opinion should be obtained addressing the significance of these test results.

In the June 2015 Remand, the Board directed that steps should be taken to obtain the results of the Veteran's hearing tests performed during his employment with Tyson Foods.  In an August 2015 letter, VA asked the Veteran to provide the hearing tests, but did not request these records directly from Tyson Foods or ask the Veteran to provide information or authorization so that a request for records could be sent to the former employer.  This action should be taken on remand.  38 C.F.R. § 3.159(c)(1).

During an April 2015 VA medical appointment, the Veteran indicated that he was seeking Social Security Administration disability benefits.  Any medical records submitted or determinations made in connection with such a claim should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Finally, any outstanding VA records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
 
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.  In this regard, noting that VA records were "electronically reviewed," will not suffice.  Instead, all VA records must be associated with the electronic record.

2. Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

3. With any necessary assistance from the Veteran, obtain any hearing tests conducted by Tyson Foods, Inc. between 1989 and 2008, as well as any outstanding private treatment records pertaining to his psychiatric and hearing loss disabilities.  See Board Hearing Tr. at 7-8.  Any negative response must be fully documented in the claims file.  

4. Ask the Veteran to provide the information necessary to make attempts to verify his reported stressor of witnessing a friend drown during a training exercise in accordance with the procedures outlined in the Live Manual.  If the necessary information is provided, attempts to verify the reported stressors should be made.

5. After obtaining the requested records (to the extent possible), obtain an addendum opinion from a different audiologist addressing the etiology of the Veteran's hearing loss disorder.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in service or is otherwise related to his conceded noise exposure during service.  In addressing this question, please accept as true that the Veteran sustained acoustic trauma during service, and please do not rely solely on the fact that he had "normal" hearing at separation from service (non-ratable as per 38 C.F.R. 
§ 3.385) to support the opinion.  Such an opinion will not be considered adequate for rating purposes.  The examiner should expressly explain the significance of the threshold shifts (or improvement noted in thresholds) in service (in other words, how the results of the various audiometric examinations performed in service support the ultimate conclusion reached).

No additional examination of the Veteran is necessary unless the examiner determines otherwise.  The examination report must include a complete rationale for all opinions expressed.  

6. After obtaining the requested records (to the extent possible), schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his psychiatric disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(1) whether the Veteran's symptomatology and presentation meets the diagnostic criteria for PTSD under the DSM-5; and, if so, the underlying stressor supporting that diagnosis; 

(2) whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's currently diagnosed psychiatric disorders (PTSD, anxiety, depression, etc.) had their onset in service or are otherwise related to an event, injury or disease incurred in service, including the death of his friend, if verified. 

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran, as well as the VA medical records noting his psychiatric symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

7. Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




